           Case 4:04-cr-00160-BRW Document 117 Filed 09/21/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                   4:04-CR-00160-01-BRW

JAMES INSLEY

                                             ORDER

       On May 27, 2020, the Court of Appeals for the Eighth Circuit held that an Arkansas

residential burglary conviction is a predicate offense under the Armed Career Criminal Act.1

The Eighth Circuit reversed my order granting Defendant’s § 2225 petition and remanded the

case for proceedings consistent with its opinion.

       Based on the Eighth Circuit’s ruling, the October 2, 2017 Order (Doc. No. 86) is

VACATED, and the original judgment (Doc. No. 34) is reinstated. Accordingly, Defendant is

committed to the custody of the Bureau of Prisons to finish the uncompleted term of his original

188-month sentence. After imprisonment, he will be on a term of supervised release for five

years, minus any supervised release he already served in this case.

       Defendant must report to the designated Bureau of Prisons facility or to the United

States Marshal’s Office in Little Rock by 2:00 p.m., Monday, November 2, 2020.

       The United States Probation Office and United States Marshal for the Eastern District of

Arkansas must take appropriate steps to complete Defendant’s designation to a Bureau of

Prisons facility where he will be given the option of self surrendering to that facility. Based on

the provisions of Rule 4 of the Federal Rules of Criminal Procedure, the U.S. Marshal for the

Eastern District of Arkansas is directed to serve this order on Defendant.



       1
        Doc. No. 114.

                                                 1
        Case 4:04-cr-00160-BRW Document 117 Filed 09/21/20 Page 2 of 2




       The Clerk of the Court is directed to provide a copy of this order to Defendant’s lawyer

as well as the United States Marshal and the United States Probation Office for the Eastern

District of Arkansas.

       IT IS SO ORDERED this 21st day of September, 2020.

                                                    Billy Roy Wilson
                                                    UNITED STATES DISTRICT JUDGE




                                                2
